[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                                                                  FILED
                          ________________________       U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                No. 06-15634                  MARCH 15, 2007
                            Non-Argument Calendar           THOMAS K. KAHN
                                                                 CLERK
                          ________________________

                   D. C. Docket No. 04-02031-CV-T-27-MAP

RICHARD DIAZ,

                                                     Plaintiff-Appellant,

                                     versus

VERIZON CLAIMS REVIEW COMMITTEE,
as Administrator of the Plan for Group Insurance,

                                                    Defendant,

METROPOLITAN LIFE INSURANCE COMPANY, INC.,
as the Claims Administrator of the Verizon Wireless Health
and Welfare Benefits Program, VERIZON WIRELESS
EMPLOYEE BENEFITS COMMITTEE, as Plan
Administrator of the Verizon Wireless Health and Welfare
Benefits Plan,

                                                    Defendants-Appellees.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________


                               (March 15 ,2007)
Before BIRCH, CARNES and FAY, Circuit Judges.

PER CURIAM:

      The summary judgments entered in favor of the Appellees are affirmed for the

reasons set forth in the Report and Recommendation of the United States Magistrate

Judge dated May 4, 2006, and the Order of the United States District Judge dated

August 22, 2006.

      AFFIRMED.




                                        2